27 F.3d 572
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Kenneth James WALLACE, Petitioner,v.IMMIGRATION and NATURALIZATION SERVICE, Respondent.
No. 93-2844.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 10, 1994.Filed:  May 31, 1994.

Before RICHARD S. ARNOLD, Chief Judge, LIVELY,* Senior Circuit Judge, and FAGG, Circuit Judge.
PER CURIAM.


1
After an immigration judge denied Kenneth James Wallace's request for adjustment of status to that of a lawful permanent resident on purely discretionary grounds and also denied Wallace's alternative request for the privilege of voluntary departure, Wallace appealed to the Board of Immigration Appeals (BIA).  The BIA adopted the immigration judge's decision and dismissed Wallace's appeal.  On petition for review, Wallace contends the BIA abused its discretion.  We disagree.  Based on our consideration of the record and the parties' briefs, we are convinced that Wallace's request for adjustment of status was properly denied on discretionary grounds.  Having concluded that the BIA did not abuse its discretion, we affirm without further opinion.  See 8th Cir.  R. 47B.



*
 The HONORABLE PIERCE LIVELY, Senior Circuit Judge for the United States Court of Appeals for the Sixth Circuit, sitting by designation